DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 14, 19, and 20  are objected to because they are dependent upon the incorrect claim.  
Regarding claim 14, Examiner believes the claim is supposed to be dependent upon claim 12, however as written the claim is dependent upon claim 1. When claim 14 and 9 are read in their entirety, the scope overlaps such the claims would be deemed duplicate claims. For the purposes of this action the Examiner is interpreting claim 14 as dependent upon claim 12. 
Claims 19 and 20 refer to the “media” of claims 6 and 1, respectively. However, claims 6 and 1 are method claims. If the claims are truly dependent upon claim 1, there are additional duplicate claim concerns (claims 20, 14, and 9) (claims 7 and 19). For the purposes of this action, the Examiner is interpreting claims 19 and 20 as dependent upon claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 2, 6, 8, 10-12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 2020/0082525 filed 09/07/2018). 
Regarding claim 1, Xu teaches: 
A method of treating a human patient identified as having an injury to a body region, comprising:
 receiving CT images, wherein the CT images were generated by performing a CT angiography of an injured body region of the human patient; (Xu [0029] DECT provides at least two data the same object, [0030] CT angiography [0032] material map of bone and tissue (i.e. subject is a human)) 
determining, based on the CT images, a total volumetric rate of active bleeding in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss) and 
recommending at least one treatment approach for the human patient based on the total volumetric rate of active bleeding.  (Xu, [0056] a risk is valued based on the bleed, the predicted result may provide one or more useful procedures to be performed on the patient)


The method of claim 1, wherein determining the total volumetric rate of active bleeding comprises: 
determining, based on the CT images, a first local volumetric rate of active bleeding at a first site in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss
 	determining, based on the CT images, a second local volumetric rate of active bleeding at a second site in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood lossand 
determining, based on the first local volumetric rate and the second volumetric rate, the total volumetric rate of active bleeding.  (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss)

	Regarding claim 6, Xu teaches: 
The method of claim 1, wherein the body region comprises the pelvic region. (Xu [0018] identification and quantification generic solution for whole body, pelvic region is part of the whole body)

	Regarding claim 8, Xu teaches: 
The method of claim 1, wherein recommending at least one treatment approach comprises displaying, on a display device, an indication of at least one treatment approach.  (Xu, [0056] a risk is valued based on the bleed, the predicted result may provide one or more useful procedures to be performed on the patient, may be presented to an operator using the display)


Regarding claim 10, Xu teaches: 
The method of claim 1, wherein the CT angiography is performed automatically in response to identifying a trigger event.  (Xu [0038] the DECT images are put into a classifier to identify regions of bleeding )

Regarding claim 11, Xu teaches: 
The method of claim 10, wherein the trigger event comprises at least one of receiving an input from a clinician and detecting a trigger feature in the CT images.  (Xu [0038] the DECT images are put into a classifier to identify regions of bleeding )

Regarding claim 12, Xu teaches: 
A method of treating a human patient identified as having a pelvic injury, the method comprising:
 receiving CT images, wherein the CT images were generated by performing a CT angiography of an abdomen and a pelvis of the human patient; (Xu [0029] DECT provides at least two data the same object, [0030] CT angiography [0032] material map of bone and tissue (i.e. subject is a human) see also [0018] identification and quantification generic solution for whole body including abdomen)
determining, based on the CT images, a total volumetric rate of active abdominopelvic bleeding; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss) and 
(Xu, [0056] a risk is valued based on the bleed, the predicted result may provide one or more useful procedures to be performed on the patient)

Regarding claim 15, Xu teaches: 
One or more computer-readable media having embodied thereon computer- executable instructions that, when executed by a processor, cause the processor to perform a method of treating a human patient identified as having an injury to a body region, the method comprising: (Xu. [0068] central processing unit) 
receiving CT images, wherein the CT images were generated by performing a CT angiography of an injured body region of the human patient; (Xu [0029] DECT provides at least two data the same object, [0030] CT angiography [0032] material map of bone and tissue (i.e. subject is a human))
identifying a trigger event, the trigger event comprising at least one of receiving an input from a clinician and detecting a trigger feature in the CT images; (Xu [0038] the DECT images are put into a classifier to identify regions of bleeding )
determining, in response to identifying the trigger event and based on the CT images, a total volumetric rate of active bleeding in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss)  and 
(Xu, [0056] a risk is valued based on the bleed, the predicted result may provide one or more useful procedures to be performed on the patient)

Regarding claim 16, Xu teaches: 
The media of claim 15, wherein determining the total volumetric rate of active bleeding comprises: 
determining, based on the CT images, a first local volumetric rate of active bleeding at a first site in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss)
determining, based on the CT images, a second local volumetric rate of active bleeding at a second site in the injured body region; (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss) and 
determining, based on the first local volumetric rate and the second volumetric rate, the total volumetric rate of active bleeding.  (Xu [0053-54] size is calculated for the one or more bleeding areas, severity is identified as a function of blood loss)


Regarding claim 18, Xu teaches: 
The media of claim 1, wherein the body region comprises the pelvic region.  (Xu [0018] identification and quantification generic solution for whole body, pelvic region is part of the whole body)

Allowable Subject Matter
Claims 3-5, 7, 9, 13-14, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above claim objections were overcome. 
Regarding claim 3, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, based on the CT images, a first volume, the first volume comprising a volume of active extravasation at the first site on an arterial phase;  20 US.125915948.01Docket No.: IU-2019-016-02-US 
determining, based on the CT images, a second volume, the second volume comprising a volume of active extravasation at the first site on a parenchymal phase;
 subtracting the first volume from the second volume to determine a first local active bleeding volume; and
 dividing the first local active bleeding volume by an amount of time between the arterial phase and the parenchymal phase.  
	Claims 4-5 depend from claim 3 and are therefore also rejected to as being dependent upon a rejected base claim. 

	Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, where the total volumetric rate of active bleeding is less than 20 cc/min, that the human patient has a low risk of mortality; and


Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the at least one treatment approach comprises at least one of embolization, blood transfusion, pelvic packing, and pelvic ring stabilization.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, where the total volumetric rate of active abdominopelvic bleeding is less than 20 cc/min, that the human patient has a low risk of mortality; and 
determining, where the total volumetric rate of active abdominopelvic bleeding is more than 20 cc/min, that the human patient has a high risk of mortality.  

Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein recommending at least one treatment approach comprises displaying, on a display device, an indication of at least one treatment approach, the at least one treatment approach comprising at least one of embolization, blood transfusion, pelvic packing, and pelvic ring stabilization.  


determining, based on the CT images, a first volume, the first volume comprising a volume of active extravasation at the first site on an arterial phase;
 determining, based on the CT images, a second volume, the second volume comprising a volume of active extravasation at the first site on a parenchymal phase;
 subtracting the first volume from the second volume to determine a first local active bleeding volume; and 
dividing the first local active bleeding volume by an amount of time between the arterial phase and the parenchymal phase.  

Regarding claim 19, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining, where the total volumetric rate of active bleeding is less than 20 cc/min, that the human patient has a low risk of mortality; and  24 US.125915948.01

 determining, where the total volumetric rate of active bleeding is more than 20 cc/min, that the human patient has a high risk of mortality.  

Regarding claim 20, neither the closest known prior art nor any reasonable combination thereof, teaches: 
wherein recommending at least one treatment approach comprises causing a display device to display an indication of at least one treatment approach, the at least one treatment approach comprising at least one of embolization, blood transfusion, pelvic packing, and pelvic ring stabilization.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666